 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------x
 SAID ALY, JULIO ULLOA, and                             ORDER
 RICHARD DICRESCENTO,                                   Case No. 18-CV-4230 (FB) (LB)

                        Plaintiffs,

           -against-

 DR. PEPPER SNAPPLE GROUP, INC.,
 jointly and severally, THE AMERICAN
 BOTTLING COMPANY, jointly and
 severally, and JOHN DOE, jointly and
 severally,

                        Defendants.
------------------------------------------------x

BLOCK, Senior District Judge:

       On June 13, 2019, Magistrate Judge Bloom issued a Report and

Recommendation (“R&R”) recommending that the settlement in this action be

approved. That recommendation followed a review of the settlement agreement in

accordance with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d

Cir. 2015).1 The R&R advised that objections were due fourteen days after the


       1
       The Court only reviewed a settlement of claims brought under the Fair Labor
Standards Act. The plaintiffs also brought claims under the New York Labor Law,
and one additionally brought claims under the Americans with Disability Act, the
New York State Human Rights Law, and the New York City Human Rights Law.
The parties have reported that those claims have also settled, but that aspect of the
settlement is not subject to court review. See R&R at 1 n.2; Wright v. Brae Burn
Country Club, Inc., No. 08-CV-3172, 2009 WL 725012, at *4 (S.D.N.Y. Mar. 20,
2009) (“There is no express restriction on the private settlement or waiver of wage
                                                    1
service of the R&R, which was effected electronically on all parties. To date, no

objections have been filed.

      When no party has objected to a Magistrate Judge’s report and

recommendation, the Court may adopt it without de novo review. See Thomas v.

Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require

district court review of a magistrate’s factual or legal conclusions, under a de novo

or any other standard, when neither party objects to those findings.”). The Court

may excuse the failure to object and conduct de novo review if it appears that the

magistrate judge may have committed plain error. See Spence v. Superintendent,

Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R. Accordingly,

the Court adopts the R&R. The settlement is approved, and the Clerk is directed to

close the case.

      SO ORDERED.


                                             /S/ Frederic Block___________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
July 24, 2019




and hour claims under New York law.”).
                                         2
